Citation Nr: 1402425	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  09-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to October 1984 and from August 1987 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In March 2011, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in August 2011 at which time it was remanded for additional development.  It is now returned to the Board.  

The issues on appeal had previously included service connection for osteopenia.  However, during the pendency of this appeal, by rating action dated in June 2012, service connection for osteopenia was granted.  As this represents a complete grant of the benefit sought on appeal, the issue is no longer before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with this claim.  Review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by her representative.  This has been considered in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, another remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In its August 2011 remand, the Board directed that the RO/AMC obtain additional relevant records of the Veteran's post-service treatment at military medical facilities, generated after April 2007, as well as additional VA and private treatment records.  The Board further instructed that after associating all outstanding records with the Veteran's claims file, she was to be scheduled for a VA examination in order to determine the nature, extent, onset and etiology of any liver disorder.  A review of the Veteran's claims file reveals that the Veteran underwent a VA liver examination on November 3, 2011.  However, the majority of the requested additional medical records were not associated with the Veteran's claims file until December 19, 2011.  As such, the VA examiner did not have the benefit of reviewing the additional medical evidence in formulating the requested medical opinion.  This oversight was reiterated by the Veteran's representative in the November 2013 Informal Hearing Presentation, wherein it was asserted that the case must be remanded so that the VA examiner may provide an opinion that fully considers the Veteran's complete medical history.  Regrettably, another remand is necessary to ensure compliance with the Board's prior remand instructions.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted liver disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disability and contact each VA medical facility identified by the Veteran to obtain any ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Thereafter, the RO/AMC shall forward the Veteran's entire claims file, to include a copy of this remand, to the VA examiner who conducted the November 2011 VA liver disorders examination, if still available.

Following review of the entire claims file, to specifically include review of all medical records associated after November 2011, the examiner is requested to provide an addendum to the November 2011 nexus opinion.

The examiner must record the full history of the claimed liver disability, including the Veteran account of symptomatology.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is requested to diagnose any current liver disorder(s), to include adhesions to the liver, if any are present.  Then the examiner must state if it is at least as likely as not that any diagnosed condition(s):

(a) is related to the Veteran's active service, to include in-service surgery;

(b) had its onset in-service; and 

(c)  (i) was caused or (ii) is aggravated, at least in part, by one or more of the Veteran's service-connected disabilities.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the August 2007 statement of B. Rizk., MD.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a detailed rationale for each opinion given.

If the November 2011 VA examiner is no longer 
available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.
4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


